COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-08-497-CV
 
IN RE BRIAN ARMSTRONG                                                       RELATOR
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
                                                     
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------
 
The
court has considered relator=s
petition for writ of habeas corpus and motion for emergency relief and is of
the opinion that relief should be denied. 
Accordingly, relator=s petition
for writ of habeas corpus and motion for emergency relief are denied.
Relator
shall pay all costs incurred in this proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, GARDNER, and WALKER, JJ.
 
DELIVERED: 
December 30, 2008
 




[1]See Tex. R. App. P.
47.4.